In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0505V
                                    Filed: October 11, 2017
                                        UNPUBLISHED


    CARL FORGEY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


John R. Howie, Jr., Howie Law, PC, Dallas, TX, for petitioner.
Voris E. Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
        On April 11, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”) as a result of
an influenza (“flu”) vaccine administered on October 7, 2015. Petition at 1. The case
was assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.
        On October 11, 2017, respondent filed his Rule 4(c) Report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “concluded that petitioner suffered the Table
injury of GBS following a flu vaccine within the Table time period, and there is not a
preponderance of the medical evidence that petitioner’s GBS was due to a factor

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
unrelated to the vaccination.” Id. at 5 (citing 42 C.F.R. §100.3(a); 42 U.S.C. §300aa-
13(a)(1)). Respondent also determined that the claim “meets the statutory severity
requirements because petitioner experienced sequelae of his GBS for more than six
months.” Id. (citing 42 U.S.C. §300aa-11(c)(1)(D)(i)). “Therefore, based on the record
as it now stands, compensation is appropriate, as petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id.
     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master